 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     OLGA PALAMARCHUK
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )    Case No. 2:11-CR-450-TLN-1
11                                                )
                     Plaintiff,                   )    STIPULATION AND ORDER TO EXTEND
12                                                )    SELF-SURRENDER DATE AND SET
                         vs.                      )    COMPASSIONATE RELEASE BRIEFING
13                                                )    SCHEDULE
           OLGA PALAMARCHUK,                      )
14                                                )
                    Defendant.                    )    Judge: Hon. Troy L. Nunley
15                                                )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Lee Bickley, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Defendant Ms. Olga Palamarchuk, that Ms. Palamarchuk’s self-surrender date
20   may be extended from June 15, 2021 to July 16, 2021. The parties likewise stipulate to the
21   below-detailed briefing schedule for the defense’s forthcoming compassionate release motion.
22           Due to the COVID-19 pandemic, the parties previously stipulated that Ms.
23   Palamarchuk’s self-surrender date could be set for June 15, 2021; the Court accordingly ordered
24   Ms. Palamarchuk to self-surrender on or before June 15, 2021 at 2:00 P.M. ECF No. 423.
25           Ms. Palamarchuk requests that her self-surrender date be extended to July 16, 2021 due to
26   the parties’ forthcoming briefing on the issue of compassionate release. The United States does
27   not object. Ms. Palamarchuk therefore respectfully moves the Court to set the following briefing
28

      Stipulation and Order to Extend Self-Surrender        -1-                     United States v. Palamarchuk,
      Date and set Compassionate Release Motion                                       Case No.: 2:11-cr-450-TLN
      Briefing Schedule
 1   schedule:

 2              The defense’s motion to reduce Ms. Palamarchuk’s sentence under 18 U.S.C. §

 3               3582(c)(1)(A)(i) (motion for compassionate release) shall be filed on or before June
 4               4, 2021.
 5              The government’s opposition shall be filed on or before June 18, 2021.
 6              The defense’s reply shall be filed on or before June 25, 2021.
 7   Ms. Palamarchuk also respectfully moves the Court to:
 8              Issue an order instructing Ms. Palamarchuk to self-surrender on or before July 16,
 9               2021 at 2:00 P.M. to the institution designated by the Bureau of Prisons, or if no such
10               institution has been designated, to the United States Marshals Service office in
11               Sacramento, California.
12
                                                       Respectfully submitted,
13
                                                       HEATHER E. WILLIAMS
14                                                     Federal Defender
15
     Date: May 27, 2021                                /s/ Christina Sinha
16                                                     CHRISTINA SINHA
                                                       Assistant Federal Defender
17                                                     Attorneys for Defendant
                                                       OLGA PALAMARCHUK
18
19
20   Date: May 27, 2021                                PHILLIP A. TALBERT
                                                       Acting United States Attorney
21
                                                       /s/ Lee Bickley
22                                                     LEE BICKLEY
                                                       Assistant United States Attorney
23
                                                       Attorney for Plaintiff
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender     -2-                     United States v. Palamarchuk,
      Date and set Compassionate Release Motion                                    Case No.: 2:11-cr-450-TLN
      Briefing Schedule
 1                                                     ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   that defendant Olga Palamarchuk, having been previously convicted and sentenced to the
 5   custody of the Bureau of Prisons, shall self-surrender to the institution designated by the Bureau
 6   of Prisons, or if no such institution has been designated, to the United States Marshals Service
 7   office in Sacramento, California on or before July 16, 2021 at 2:00 P.M. The parties’ stipulated
 8   briefing schedule is likewise adopted.
 9
10   IT IS SO ORDERED.
11
12   Dated: May 27, 2021
13                                                               Troy L. Nunley
                                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender    -3-                    United States v. Palamarchuk,
      Date and set Compassionate Release Motion                                  Case No.: 2:11-cr-450-TLN
      Briefing Schedule
